Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is responsive to the claim amendments and remarks filed / dated January 13, 2022.  


Allowable Subject Matter

The numbering of original claims 1-20 is renumbered.  Newly added Claims 21-22 have been canceled and no other claims have been added.
  
The Office deems Applicant’s latest claim amendments to the pending claims, entered via an Examiner's amendment (below), persuasive to overcome a rejection of the claims over any applicable prior art reference{s} and/or prior art combination, and the claims are accordingly considered in condition for allowance (MPEP § 1302.14).


EXAMINER'S AMENDMENT
1.   An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.   Authorization for this examiner's amendment was given in a telephone interview with Applicant’s Representative (Vikas Bhargava, Reg. No. 68,005) on 3/25/2022.

3. The application has been amended as follows:
In the Claims:
Please AMEND claim 1 as follows: 
1.	(Currently Amended) A computer-implemented method comprising:
under control of a hardware computing device configured with specific computer executable instructions,
obtaining a request for a first network resource;
determining that the request corresponds to a first cluster of content requests associated with a first content serving computing device based on a clustering criterion, wherein content requests in the first cluster include one or more requests for at least a second network resource different than the first network resource;
routing the request to the first content serving computing device;
obtaining a metric that measures cache performance associated with the request, wherein the metric comprises a weighted average of a cache hit rate of a cache component of the first content serving computing device and a latency of content delivery in response to the request;
updating the clustering criterion using at least the obtained metric that measures cache performance;
updating the first cluster of content requests using the updated clustering criterion; and
re-associating the first content serving computing device with the updated first cluster of content requests.

2.	(Previously Presented) The computer-implemented method of Claim 1, wherein the metric comprises an indication that the first cluster corresponds to a first cache performance level and an indication that a second cluster associated with a second content serving computing device corresponds to a second cache performance level higher than the first cache performance level. 

3.	(Original) The computer-implemented method of Claim 2, wherein updating the clustering criterion further comprises:
determining features of the first content request and other content requests that contribute to the first cluster corresponding to the first cache performance level; and
updating the clustering criterion based on the determined features.

4.	(Original) The computer-implemented method of Claim 3, wherein updating the clustering criterion based on the determined features further comprises updating the clustering criterion to discount the determined features.

5.	(Original) The computer-implemented method of Claim 1, wherein updating the clustering criterion further comprises updating the clustering criterion periodically.

6.	(Original) The computer-implemented method of Claim 1, wherein updating the clustering criterion further comprises updating the clustering criterion based on a condition.

7.	(Previously Presented) The computer-implemented method of Claim 6, wherein the condition comprises the metric falling below a threshold value. 



Please AMEND claim 8 as follows: 
8.	(Currently Amended) A system comprising:
a data store configured to at least store computer-executable instructions; and
a hardware processor in communication with the data store, the hardware processor configured to execute the computer-executable instructions to at least:
determine that a request for a first network resource corresponds to a first group of content requests associated with a first content serving computing device based on a grouping criterion, wherein a first content request in the first group of content requests includes a request for a second network resource different than the first network resource;
route the request to the first content serving computing device;
obtain a metric that measures cache performance associated with the request, wherein the metric comprises a weighted average of a cache hit rate of a cache component of the first content serving computing device and a latency of content delivery in response to the request;
update the grouping criterion using at least the obtained metric that measures cache performance 
update the first group of content requests using the updated grouping criterion; and
re-associate the first content serving computing device with the updated first group of content requests.

9.	(Previously Presented) The system of Claim 8, wherein the metric comprises an indication that the first group corresponds to a first cache performance level and an indication that a second group associated with a second content serving computing device corresponds to a second cache performance level higher than the first cache performance level. 

10.	(Original) The system of Claim 9, wherein the hardware processor is further configured to:
determine features of the first content request and other content requests that contribute to the first group corresponding to the first cache performance level; and
update the grouping criterion based on the determined features.

11.	(Original) The system of Claim 10, wherein the hardware processor is further configured to update the grouping criterion to discount the determined features.

12.	(Original) The system of Claim 8, wherein the hardware processor is further configured to update the grouping criterion periodically.

13.	(Original) The system of Claim 8, wherein the hardware processor is further configured to update the grouping criterion based on a condition.

14.	(Previously Presented) The system of Claim 13, wherein the condition comprises the metric falling below a threshold value.

15.	(Original) The system of Claim 8, wherein the first content serving computing device achieves better cache performance when associated with the updated first group than when associated with the first group.

Please AMEND claim 16 as follows: 
16.	(Currently Amended) A non-transitory computer readable storage medium storing computer executable instructions that when executed by a processor perform operations comprising:
determining that a request for a first network resource corresponds to a first group of content requests associated with a first content serving computing device based on a criterion, wherein a first content request in the first group of content requests includes a request for a second network resource different than the first network resource;
routing the request to the first content serving computing device;
obtaining a metric that measures cache performance associated with the request, wherein the metric comprises a weighted average of a cache hit rate of a cache component of the first content serving computing device and a latency of content delivery in response to the request;
updating the criterion using at least the obtained metric that measures cache performance;
updating the first group of content requests using the updated criterion; and
re-associating the first content serving computing device with the updated first group of content requests.

17.	(Previously Presented) The non-transitory computer-readable storage medium of Claim 16, wherein the metric comprises an indication that the first group corresponds to a first cache performance level and an indication that a second group associated with a second content serving computing device corresponds to a second cache performance level higher than the first cache performance level.

18.	(Original) The non-transitory computer-readable storage medium of Claim 17, wherein the operations further comprise:
determining features of the first content request and other content requests that contribute to the first group corresponding to the first cache performance level; and
updating the grouping criterion based on the determined features.

19.	(Original) The non-transitory computer-readable storage medium of Claim 18, wherein the operations further comprise updating the grouping criterion to discount the determined features.

20.	(Original) The non-transitory computer-readable storage medium of Claim 16, wherein the first content serving computing device achieves better cache performance when associated with the updated first group than when associated with the first group.


Please AMEND claim 21 as follows: 
21.	(Canceled)

Please AMEND claim 22 as follows: 
22.	(Canceled)


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 7:00AM-4: 30PM, first Fridays OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451